UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6772


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARKLEY GARDNER, a/k/a Big Black,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:95-cr-00041-H-8; 4:16-cv-00069-H)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barkley Gardner, Appellant Pro Se. Joshua Bryan Royster, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barkley Gardner seeks to appeal the district court’s order

construing his Fed. R. Civ. P. 60(b) motion seeking relief from

the criminal judgment as a successive 28 U.S.C. § 2255 (2012)

motion and denying it for lack of authorization and denying his 28

U.S.C. § 2255 motion for lack of authorization.                   See 28 U.S.C.

§ 2255(h).     The order is not appealable unless a circuit justice

or    judge   issues   a    certificate      of   appealability.     28    U.S.C.

§ 2253(c)(1)(B) (2012).         A certificate of appealability will not

issue    absent   “a       substantial    showing     of    the   denial   of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).          When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.           Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.              Slack, 529 U.S. at 484-

85.

       We have independently reviewed the record and conclude that

Gardner has not made the requisite showing.                Accordingly, we deny

a certificate of appealability and dismiss the appeal.

                                         2
     Additionally, we construe Gardner’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003).   In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing evidence
     that no reasonable factfinder would have found the
     movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court, that
     was previously unavailable.

28 U.S.C. § 2255(h).       Gardner’s claims do not satisfy either of

these   criteria.      Therefore,   we   deny   authorization   to   file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                     3